Appeal by the defendant from a judgment of the County Court, Westchester County (Holdman, J.), rendered June 18, 2010, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid waiver precludes appellate review of his challenge to the hearing court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Hackett, 93 AD3d 807, 807 [2012]; People v Pena, 73 AD3d 1216, 1216 [2010]; People v Johnson, 58 AD3d 868, 868 [2009]).
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see CPL 220.60 [3]; 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]; People v Lopez, 71 NY2d 662, 665 [1988]; People v McKenzie, 98 AD3d 749, 750 [2012]). Moreover, the rare exception to the preservation requirement is inapplicable (see People v Lopez, 71 NY2d at 666; People v Devodier, 102 AD3d 884 [2013]). In any event, the contention is without merit. Rivera, J.P., Leventhal, Sgroi and Cohen, JJ., concur.